Title: To John Adams from James McHenry, 1 May 1800
From: McHenry, James
To: Adams, John



Sir
War Department, 1st May, 1800.

An Act of Congress, passed the 4th of May, 1798, entituled “An Act to enable the President of the United States to procure Cannon, Arms & Ammunition, and for other purposes,” provides—Section 1. “That a Sum not exceeding Eight Hundred Thousand Dollars shall be, and hereby is appropriated, and shall and may be paid out of any Monies not before appropriated, under the direction of the President of the United States, to purchase, as soon as may be, a sufficient number of Cannon, also a supply of small arms, and of ammunition, and military Stores, to be deposited and used, as will be most conducive to the public safety and defence, at the discretion of the President of the United States: Section 2. “That the President of the United States be, and he is hereby authorised, in case he shall find it impracticable to procure by purchase, with certainty and dispatch proportionate to the Necessities of the public Service, the Cannon & arms hereby required, and any considerable part thereof shall be likely to be deficient, to take by Lease for a Term of Years, or, by sale in fee to the United States, one or more suitable place or places, where cannon or small arms may be advantageously cast and manufactured, and shall and may there establish Founderies and Armouries for the Manufacture of the same respectively, and shall cause suitable Artisans and Labourers to be there employed for account of the United States; and shall and may appoint one or more persons to superintend the said works under the direction of the Department of War:” and–Section 3. “That the Sum of One Hundred Thousand Dollars shall be, and hereby is appropriated, and shall be paid out of any monies not before appropriated, for the Hire, Purchase and employ of the said Founderies and Armouries respectively, in case such Establishments shall be found necessary, as herein before provided.
It is respectfully represented that from a due consideration of the preceding act inducing a Belief that the Cannon contemplated to be purchased were intended to be efficient, and the best adapted to the several kinds of Service to which they must be applied; and a full conviction that the measures which have and can be taken to procure Cannon by purchase for the United States, either by importation from abroad, or manufacture at different founderies at home, will never insure that perfect uniformity in model, weight, caliber or consistency of Metal, necessary to the perfection and full utility of the Ordnance of every Country; and also a well grounded Expectation that Metal could be had in the United States, adjacent to one of our National Armouries, superior to any that had been used for the Guns procured by purchase—the Secretary of War addressed a Letter to the Secretary of the Navy, on the 10th of March, ultimo, (Copy—No: 1.) proposing that the two Departments should join in a Representation to the President, recommending the purchase of a Site for a Cannon Foundery, and of Ore the best adapted for Ordnance in exclusive propriety to the United States, and also a permanent National Establishment for casting Cannon and Shot, designating the Site contemplated, enclosing a Report (No: 2) by Major Tousard, relative to some Experiments made by him, on a very light Gun, cast from Metal, the Ore of which is found near Harper’s Ferry, and cursorily touching upon advantages supposed to be peculiar to the Site from its Vicinity to a National Armoury, and promised from the Lightness combined with Strength of the Guns, that might be cast from this metal—meaning more particularly those designed for Ships and for Field-Artillery.
To the Letter from the Secretary of War, the Secretary of the Navy returned an Answer on the 11th of March, (No: 3) expressing a decided Opinion that the United States ought to possess one or more such establishments as the one proposed, and a belief that the Vicinity of Harper’s Ferry on the Potomack is a very proper place for one such establishment, together with a full consent that he be considered as joining in an application to the President, recommending the measure proposed; suggesting however that further Experiments than had been mentioned should be made on the Ore in Question to ascertain precisely the Expectations that might be formed of it.
The Result of the ulterior experiments will be seen by two Reports of Major Tousard, one dated the 26th: (No. 4) the other the 30th April, ulto: (No: 5). These Experiments were on very light Guns compared to the Weight of Ball—a 6 and a 9 pounder—the most common kinds in field use.
To obtain information as far as practicable of the value of the property contemplated to be purchased for this establishment, from its situation with respect to Water-carriage; the quality of its soil, streams for the necessary Water-works, and quantity of Timber, a Letter was written to a respectable and well-informed Gentleman, Mr: Abraham Shepherd in the Vicinity (Copy—No: 6). The Title, respecting which he mentions some disputes, can be, if necessary, hereafter fully ascertained; but it is proper now to observe that the Right to the Ore Bank is incumbered with a Ground Rent of One Thousand Dollars per ann: which, in the Opinion of the Secretary may and should be extinguished by purchase, which can be made on reasonable terms.
Proposals by the principal Proprietor of the Site and Ore for disposing of the same, and of different parcels of Land adjacent at given prices, any of which may be taken and others rejected, have been made this day. (Copy—No: 7).
The Law and every Paper relative to the proposed measure, and necessary to form an Opinion thereupon are respectfully submitted. With the Utmost deference the Secretary solicits the direction of the President, whether the proposed Site and Ore can & shall be purchased, and a National Foundery for casting Cannon, Shot & Shells be accordingly established.
With the greatest Respect / I have the Honour to be, / Sir, / Your most obedient servant

James McHenry